Title: General Orders, 10 December 1779
From: Washington, George
To: 


        
          Head-Quarters Morristown friday Decr 10th [1779]
          Parole Rehoboth—  C. Signs Rockaway—Rome.
        
        A Serjeant Corporal & 10 men from Genl St Clairs division to mount on the Qr Mr General’s store at Suckesunna to be reliev’d weekly.
        A man from each brigade, who is acquainted with burning coal to be sent to Colonel Baldwin’s quarters tomorrow morning: this number to be kept up during the winter.
      